EXHIBIT 10.2

                                                                             
SECURITY AGREEMENT

                                                                                                                                                                 
Date: December 31, 2010

A.    PARTIES

        1. Debtor: TOR MINERALS INTERNATIONAL,
INC.                                                                                                      

                    Check one: [    ] individual  [     ] partnership  [  X  ]
corporation  [    ] other

        2. Address: 722 Burleson Street, Corpus Christi, Texas
78402                                                                                          

           Address shown is [  X  ] place of business  [    ] chief executive
office (if more than one place of business)  [    ] residence

        3. Secured Party: AMERICAN BANK,
N.A.                                                                                                                         

        4. Address: P.O. Box 6469, Corpus Christi, Texas
78466                                                                                                   

                                (Information concerning this security interest
may be obtained at the office of the Secured Party shown above).

B.    AGREEMENT

        Subject to the applicable terms of this Security Agreement, Debtor
grants to Secured Party a security interest in the collateral to secure the
payment of the obligations.  A carbon, photographic, or other reproduction of
this Security Agreement may be filed as a financing statement.

C.    OBLIGATIONS

        1.     The following are the obligations secured by this Agreement:

                a.   All past, present, and future advances, of whatever, type,
by Secured Party to Debtor, and extensions and renewals thereof.

                b.   All existing and future liabilities of whatever type, of
Debtor to Secured Party, and including (but not limited to) liability for
overdrafts and as indorser and surety.

                c.    All costs incurred by Secured Party to obtain, preserve,
and enforce this security interest, collect the obligation, and maintain and
preserve the collateral, including (but not limited to) taxes, assessments,
insurance premiums, repairs, reasonable attorney's fees and legal expenses,
feed, rent, storage costs, and expenses of sale.

                d.   Interest on the above amounts, as agreed between Secured
Party and Debtor, or if no such agreement, at the maximum rate permitted by law.

--------------------------------------------------------------------------------


2.    List notes included in the obligations as of the date of this Agreement
(collectively referred to herein as the "Notes"):

a.     Promissory Note of even date in the principal sum of $2,000,000.00
executed by Debtor payable to the order of Secured Party.

b.      Revolving Credit Promissory Note of even date in the principal sum of
$1,000,000.00 executed by Debtor payable to the order of Secured Party.

D.    COLLATERAL

        1.     The security interest is granted in the following collateral:

                All goods, accounts and general intangibles now owned or
hereafter acquired by Debtor,  which are located in the United States or which
arise from Debtor's operations in the United States, and all proceeds thereof. 
Terms herein are as defined in Section 9.102 of the Texas Business & Commerce
Code. Without limitation, the term "goods" includes equipment and inventory.
Notwithstanding  the foregoing, collateral under this Agreement shall not
include Debtor's ownership or other interests in TOR Minerals Malaysia, Sdn.
Bhd. ("TMM") and TOR Processing and Trade, BV ("TPT"), any assets or operations
of either TMM or TPT or any proceeds thereof, wherever or however held.

E.    AGREEMENTS OF DEBTOR

        1.     Debtor will: take adequate care of the collateral; insure the
collateral for such hazards and in such reasonable amounts as Secured Party
directs in amounts as are customary for companies in similar industries as
Debtor, policies to be satisfactory to Secured Party; pay all costs necessary to
obtain, preserve, and enforce this security interest, collect the obligation,
and preserve the collateral, including (but not limited to) taxes, assessments,
insurance premiums, repairs, reasonable attorneys' fees and legal expenses,
feed, rent, storage costs, and expenses of sale; furnish Secured Party with any
information on the collateral requested by Secured Party; allow Secured Party to
inspect the collateral, and inspect and copy all records relating to the
collateral and the obligation; sign any papers furnished by Secured Party which
are necessary to obtain and maintain this security interest; assist Secured
Party in complying with the Federal Assignment of Claims Act, where necessary to
enable Secured Party to become an assignee under such Act; take necessary steps
to preserve the liability of account debtors, obligors, and secondary parties
whose obligations are part of the collateral; transfer possession of all
instruments, documents, and chattel paper which are part of the collateral to
Secured Party immediately, or as to those hereafter acquired, immediately
following acquisition; perfect a security interest (using a method satisfactory
to Secured Party) in goods covered by chattel paper which is part of the
collateral; notify Secured Party of any change occurring in or to the
collateral, or in any fact or circumstance warranted or represented by Debtor in
this agreement or furnished to Secured Party, or if any event of default occurs.

                                                                                                      
2

--------------------------------------------------------------------------------


        2.     Debtor will not (without Secured Party's consent): remove the
collateral from the locations specified herein; allow the collateral to become
an accession to other goods; sell, lease, otherwise transfer, manufacture,
process, assemble, or furnish under contracts of service, the collateral, except
goods identified herein as inventory; allow the collateral to be affixed to real
estate, except goods identified herein as fixtures.

        3.     Debtor warrants: no financing statement has been filed with
respect to the collateral, other than relating to this security interest; Debtor
is absolute owner of the collateral, and it is not encumbered other than by this
security interest (and the same will be true of collateral acquired hereafter
when acquired); none of the collateral is affixed to real estate or an accession
to other goods, nor will collateral acquired hereafter be affixed to real estate
or an accession to other goods when acquired, unless Debtor has furnished
Secured Party the consents or disclaimers necessary to make this security
interest valid against persons holding interests in the real estate or other
goods; all account debtors and obligors, whose obligations are part of the
collateral, are to the extent permitted by law prevented from asserting against
Secured Party any claims or defenses they have against sellers, or can be so
prevented by Secured Party taking action provided by law for such purposes.

F.    RIGHTS OF SECURED PARTY

        Secured Party may, in its discretion after default and notice to Debtor
and opportunity to cure as set forth in the Notes: terminate, on notice to
Debtor, Debtor's authority to sell, lease, otherwise transfer, manufacture,
process or assemble, or furnish under contracts of service, inventory
collateral, or any other collateral as to which such permission has been given;
require Debtor to give possession or control of the collateral to Secured Party;
indorse as Debtor's agent any instruments or chattel paper in the collateral;
notify account debtors and obligors on instruments to make payment direct to
Secured Party; contact account debtors directly to verify information furnished
by Debtor; take control of proceeds and use cash proceeds to reduce any part of
the obligation; take any action Debtor is required to take or otherwise
necessary to obtain, preserve, and enforce this security interest, and maintain
and preserve the collateral, without notice to Debtor, and add costs of same to
the obligation (but Secured Party is under no duty to take any such action);
release collateral in its possession to Debtor, temporarily or otherwise; take
control of funds generated by the collateral, such as dividends, interest, and
proceeds or refunds from insurance, and use same to reduce any part of the
obligation; vote any stock which is part of the collateral, and exercise all
other rights which an owner of such stock may exercise; waive any of its rights
hereunder without such waiver prohibiting the later exercise of the same or
similar rights; revoke any permission or waiver previously granted to Debtor.

        DEBTOR MAY FURNISH THE INSURANCE REQUIRED OF DEBTOR BY THIS SECURITY
AGREEMENT EITHER THROUGH EXISTING POLICIES OWNED OR CONTROLLED BY DEBTOR OR
THROUGH EQUIVALENT COVERAGE FROM ANY INSURANCE COMPANY AUTHORIZED TO TRANSACT
BUSINESS IN TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER AS MAY BE APPROVED BY
SECURED PARTY.  The premium or rate of charge for any insurance Secured Party is
selling or procuring is not fixed or approved by the State Commissioner of
Insurance.

                                                                                                      
3

--------------------------------------------------------------------------------


        FAILURE TO PROVIDE INSURANCE:  If Debtor fails to maintain any of the
coverages described above, Secured Party may at its option, but without being
required to do so, obtain collateral protection insurance coverage at Secured
Party's option and Debtor's expense.  Secured Party is under no obligation to
purchase any particular type or amount of coverage.  Therefore, such coverage
shall cover Secured Party, but might or might not protect Debtor, Debtor's
equity in the property, or the contents of the property, against any risk,
hazard or liability and might provide greater or lesser coverage than was
previously in effect; and Secured Party may be the only person named to be paid
under any policy obtained by Secured Party.  In addition, the insurance obtained
by Secured Party may not provide any liability protection for Debtor or property
damage indemnification and may not meet the requirements of any financial
responsibility laws.  Debtor acknowledges that the cost of the insurance
coverage so obtained might significantly exceed the cost of insurance that
Debtor could have obtained.

G.    MISCELLANEOUS

        The rights and privileges of Secured Party shall inure to its successors
and assigns.  All representations, warranties, and agreements of Debtor are
joint and several if Debtor is more than one and shall bind Debtor's personal
representatives, heirs, successors, and assigns. Definitions in the Uniform
Commercial Code apply to words and phrases in this agreement; if Code
definitions conflict, Article 9 definitions apply.  Debtor waives presentment,
demand, notice of dishonor, protest, and extension of time without notice as to
any instruments and chattel paper in the collateral.  Notice mailed to Debtor's
address in Item A2, or to Debtor's most recent changed address on file with
Secured Party, at least five (5) days prior to the related action (or, if the
Uniform Commercial Code specifies a longer period, such longer period prior to
the related action), shall be deemed reasonable.

        DEFAULT

        1.     Any of the following is an event of default after notice of
default and opportunity to cure as provided in said Notes: failure of Debtor to
pay any note in the obligation in accordance with its terms, or any other
liability in the obligation on demand, or to perform any act or duty required by
this agreement; falsity of any warranty or representation in this agreement when
made; substantial change in any fact warranted or represented in this agreement;
involvement of Debtor in bankruptcy or insolvency proceedings, death,
dissolution, or other termination of Debtor's existence; merger or consolidation
of Debtor with another; substantial loss, theft, destruction, sale, reduction in
value, encumbrance of, damage to, or change in the collateral; modification of
any contract, the rights to which are part of the collateral; levy on, seizure,
or attachment of the collateral; judgment against Debtor; filing any financing
statement with regard to the collateral, other than relating to this security
interest.

                                                                                                      
4

--------------------------------------------------------------------------------


        2.     When an event of default occurs, Secured Party may proceed to
enforce payment of same and exercise any and all of the rights and remedies
available to a secured party under the Uniform Commercial Code as well as
all other rights and remedies. When Debtor is in default, Debtor, upon demand by
Secured Party, shall assemble the collateral and make it available to Secured
Party at a place reasonably convenient to both parties.  Debtor is entitled to
any surplus and shall be liable to Secured Party for any deficiency.

I.     FIRST AND PRIOR LIEN

                This security interest grants to Secured Party, a first and
prior lien to secure the payment of the notes and obligations listed herein, and
extensions and renewals thereof.  If Secured Party disposes of the collateral
following default, the proceeds of such disposition available to satisfy the
indebtedness shall be applied first to the notes herein, and renewals and
extension thereof, in the order of execution, and thereafter to all remaining
indebtedness and obligations secured hereby, in the order in which such
remaining indebtedness and obligations were executed or contracted.  For the
purpose of this paragraph, an extended or renewed note will be considered
executed on the date of the original note.

DEBTOR:

TOR MINERALS INTERNATIONAL, INC

By:

/s/ BARBARA RUSSELL

Barbara Russell
Chief Financial Officer

                                                                                                      
5

--------------------------------------------------------------------------------